Citation Nr: 1200575	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II.

2.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to a special home adaptation grant and specially adapted housing.

5.  Entitlement to a certificate of eligibility for automobile and adaptive equipment, or for adaptive equipment only.

6.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from January to July 1963, and from September 1963 to August 1984.  He had additional service with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claim file, the Board finds that the claim must be remanded for the scheduling of a Travel Board hearing prior to deciding the claim.  

The Board notes that in April 2010, the Veteran sent the RO an electronic inquiry as to the status of his claim for automobile and adaptive equipment.  The file contains a printed copy of the inquiry with a handwritten notation stating, in part, that the appeal was on hold pending completion of the pending claim and a Travel Board hearing.  In a May 2010 letter to the Veteran, the RO informed him that, with regards to his April 2010 inquiry, the appeal was on hold until the completion of all pending claims and a Travel Board hearing.  In an appeal certification worksheet of May 2010, the RO replied "yes" to the question of whether "a BVA hearing was requested and the case had been placed on the Travel Board or videoconference docket?"

The Board has conducted a thorough review of the claim file.  A specific request from the Veteran for a Travel Board hearing has not been found.  However, in three separate documents, the RO acknowledged a pending request for a Travel Board and actually informed the Veteran in May 2010 that his appeal was on hold pending, among other things, the completion of a Travel Board hearing.  

Significantly, there is no communication from the Veteran or his representative after the May 2010 letter wherein he either withdraws his request for a Travel Board hearing or states that he has made no such request.  Therefore, the Board must assume that there is a pending request for a Travel Board hearing and will remand the claim for the scheduling of a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


